                           Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I


                                         UNITED STATES DISTRICT COURT
                                                         Southern District ofNew York
                                                                              )
               UNITED STATES OF AMERICA
                                                                              )
                                                                                       JUDGMENT IN A CRIMINAL CASE
                                   v.                                         )
                  MYKHAYLO KORETSKYY                                          )
                                                                                       Case Number: S912CR00439 - 004 (PAC)
                                                                              )
                                                                              )        USM Number: 76312-054
                                                                              )
                                                                              )         Jeffrey Chabrowe (917)-529-3921
                                                                              )        Defendant's Attorney
THE DEFENDANT:
Ii)" pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
0 was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
21 U.S.C. § 963 and               Conspiracy to Import Cocaine into the United States                            3/18/2021

960(b )( 1 }(B)



       The defendant is sentenced as provided in pages 2 through             __7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
li1 Count(s)      Underline indictments & Cts             Dis         Ill are dismissed on the motion of the United States.
      . . It is ordered �hat the defend�nt pmst notify the Un�ted States attoqiey for this di��ct within 30 days of i;my change of name, res!deJ?-ce,
or mailing address until all fines, restitution, costs, and special assessments unposed by this Judgment are fully patd. If ordered to pay restitution,
the defeni:lant must notify the court and United States attorney of material cnanges in economic circumstances.

                                                                                                               5/18/2021
                                                                             Date oflmposition of Judgment


                                                                                                         fJJ' At.�
                                                                             Signature of Judge



                                                                                                         Paul A. Crotty, U.S.D.J.
                                                                             Name and Title of Judge


                                                                                                               5/20/2021
                                                                             Date
                           Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 2 of 7
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                     Judgment - Page   --2~_   of   7
 DEFENDANT: MYKHAYLO KORETSKYY
 CASE NUMBER: S9 12CR00439 - 004 (PAC)

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  One Hundred Eighty (180) Months.
  Mr. Koretskyy's time from his arrest in Curacao, January 3, 2018, is applied towards the sentence.




      li1'.l The court makes the following recommendations to the Bureau of Prisons:
            That the Defendant be designated as close as possible to Toronto, Canada.




      D    The defendant is remanded to the custody of the United States Marshal.

      0    The defendant shall surrender to the United States Marshal for this district:

           D at      ----------
                                                 0 a.m.        D   p.m.     on

           D as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           0 before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                              Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 3 of 7
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                             Judgment-Page ~-"----- of
DEFENDANT: MYKHAYLO KORETSKYY
CASE NUMBER: S9 12CR00439 - 004 (PAC)
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     Three (3) Years.




                                                        MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       Ii'! You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page - - ~ - - of _ _ _.___ _
DEFENDANT: MYKHAYLO KORETSKYY
CASE NUMBER: S9 12CR00439 • 004 {PAC)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ __
                         Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D-Supervised Release
                                                                                          Judgment-Page   _5__   of _   __,le____
DEFENDANT: MYKHAYLO KORETSKYY
CASE NUMBER: S9 12CR00439 - 004 (PAC)

                                        SPECIAL CONDITIONS OF SUPERVISION
 You must obey the immigration laws and comply with the directives of immigration authorities.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic
 communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when
 there is reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
 supervised. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants
 that the premises may be subject to searches pursuant to this condition. Any search shall be conducted at a reasonable
 time and in a reasonable manner.

 You are to be supervised in the district of residence.
                           Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment- Page       6    of       7
 DEFENDANT: MYKHAYLO KORETSKYY
 CASE NUMBER: S9 12CR00439 • 004 (PAC)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                   Restitution                                             AV AA Assessment*           JVTA Assessment**
 TOTALS           $ 100.00                   $                           $                           $                           $



 D    The determination ofrestitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                               -----
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priori!)' order or percentage payment colunm below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***                        Restitution Ordered         Priority or Percentage




 TOTALS                               $ _ _ _ _ _ _0:.c.0c__0c__.                    $ _ _ _ _ _ ___co:..c.o'-'o'----


 D     Restitution amount ordered pursuant to plea agreement $

  D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fme is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D   the interest requirement is waived for the          D       fine     D    restitution.

        D   the interest requirement for the          D   fme       D        restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)
                           Case 1:12-cr-00439-PAC Document 85 Filed 06/09/21 Page 7 of 7
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                          Judgment- Page   7     of          7
 DEFENDANT: MYKHAYLO KORETSKYY
 CASE NUMBER: S9 12CR00439 - 004 (PAC)


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      !ti   Lump sum payment of$          55 100.00          due immediately, balance due

             D    not later than                                  , or
             D    in accordance with D C,           D    D,   D   E, or     D Fbelow; or

B      D     Payment to begin innnediately (may be combined with          • c,       DD,or       D F below); or

C      D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., montmi or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D      D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) instalhnents of $ ____ over a period of
                           (e.g., months or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisomnent to a
             term of supervision; or

E      D     Payment during the term of supervised release will commence within - - ~ - - (e.g., 30 or 60 days) after release from
             imprisomnent. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment of criminal monetary penalties is due during
the period ofimprisomnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D      Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several              Corr,sponding_ Payee,
       (including defendant number)                       Total Amount                     Amount                        1f appropnate




D      The defendant shall pay the cost of prosecution.

D      The defendant shall pay the following court cost(s):

i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
       Fifty Five Thousand dollars in U.S. currency.


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (bJ fme interest, (7) community restitution, (8) NTA assessment,(~) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
